Case 1:19-cv-01714-CKK Document 1 Filed 06/12/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ROBERTO BENITEZ FLORES
629 Northwood Terrace
Silver Spring, MD 20902

PLAINTIFF,

V.
Case No.: Oo — 7 |A-
LOFFT CONTRACTORS, INC.
616 Kennedy Street, NW
Washington, D.C. 20011

SERVE:

ALEJANDRO SANGUINETTI
2922 Newark Street, NW
Washington, D.C. 20008

And
ALEJANDRO SANGUINETTI

2922 Newark Street, NW
Washington, D.C. 20008

x ee Xe HK RK He KH HK HH KH KH HR EH KR RH HR HR HR HX

DEFENDANTS.

2 FR A SEE ACT ee 2 2 A A REC of Ra CC Roe HA SOC RCRA ae oe aoe fe ake ae se
COMPLAINT

Plaintiff Roberto Benitez Flores (“Plaintiff”), by and through undersigned counsel, hereby
submits this Complaint against Lofft Contractors, Inc. (“Lofft Contractors”) and Alejandro
Sanguinetti (collectively, “Defendants”) to recover damages under the Federal Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”), and the D.C. Minimum
Wage Act Revision Act of 1992, D.C. Code §§ 32-1001 et seq. (“DCMWA”’) as set forth below.

PARTIES AND JURISDICTION

1. Plaintiffis an adult resident of the State of Maryland. By participating as the named

Plaintiff in this action, Plaintiff consents to prosecute his claims against Defendants under the
Case 1:19-cv-01714-CKK Document 1 Filed 06/12/19 Page 2 of 6

FLSA and the DCMWA.

2. Plaintiff was employed by Defendants to work for Lofft Contractors as a carpenter.
Plaintiff primarily worked in the District of Columbia.

a Defendant Lofft Contractors is a corporation formed under the laws of the District
of Columbia with its principal place of business in the District of Columbia.

4. Defendant Alejandro Sanguinetti is an adult resident of the District of Columbia.
Mr. Sanguinetti owns and operates Lofft Contractors.

S. On information and belief, at all times material herein, Defendants, in the aggregate
and in the individual, have had annual gross volume of sales made or business done in an amount
exceeding $500,000.00 and thus Defendants qualified as an “enterprise” within the meaning of
§ 3(r) of the FLSA (29 U.S.C. § 203(r)).

6. At all times during Plaintiff's employment, Plaintiff was an employee who, while
engaged in employment duties, handled or otherwise worked on goods and materials (namely
cooking supplies and other related items) that were moved in or produced for commerce. Thus,
Plaintiff was an individual employee who engaged in commerce or the production of goods for
commerce under 29 U.S.C. §§ 206-207.

7 At all times pertinent to the allegations herein, Defendants were Plaintiff's
“employers” for purposes of the FLSA and the DCMWA.

8. This Court has jurisdiction over Defendants pursuant to § 16(b) of the FLSA, 29
U.S.C. § 216(b), and 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under
any Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28 U.S.C.

§ 1331. Venue is proper pursuant to 28 U.S.C. § 1391(b).
Case 1:19-cv-01714-CKK Document 1 Filed 06/12/19 Page 3 of 6

FACTS
9. Plaintiff worked for Defendants from roughly June 2009 until March 28, 2019.
10. During his employment, Plaintiff worked an average of approximately 45 hours per
week.
11. During the relevant period, Defendants paid Plaintiff $29.00 per hour.
12. Throughout Plaintiffs employment, Defendants did not pay Plaintiff one-and-one-
half times (1.5x) his hourly rate for hours worked in excess of 40 during a single workweek.
13. Defendants impermissibly failed to deduct payroll taxes from Plaintiff's check and
paid him as a 1099 contractor.
14. Defendant Alejandro Sanguinetti owned and operated Lofft Contractors throughout
Plaintiff's employment. Throughout Plaintiff's employment, Mr. Sanguinetti:
a. Had the power to hire, fire, suspend, and otherwise discipline Plaintiff;
b. Had the power to supervise Plaintiff's work duties to ensure their work was of
sufficient quality;
c. Set and controlled Plaintiff's work schedules or had the power to set and control
Plaintiff's work schedules;
d. Set and determined or had the power to set and determine Plaintiff's rate and
method of pay; and
e. Controlled and was in charge of the day-to-day operations of Lofft Contractors.
15. Plaintiff's primary work duties did not qualify for any exemption under the FLSA
or the DCMWA.
16. Defendants’ failure and refusal to pay Plaintiff overtime pay, as required by the

FLSA, was willful and intentional, and was not in good faith. Additionally, Defendants failed to
Case 1:19-cv-01714-CKK Document 1 Filed 06/12/19 Page 4 of 6

timely pay Plaintiff the unpaid overtime owed, as required under the DCMWA.
CAUSES OF ACTION
COUNT I
Violation of the Fair Labor Standards Act
(Overtime)

17. Plaintiff re-allege and re-assert each and every allegation set forth above as if each
were set forth herein.

18. The FLSA mandates that an employer must pay employees overtime wages in the
amount of one-and-one-half times (1.5x) the employee’s regular rate of pay for all hours worked
each week in excess of forty (40) (“overtime hours”).

19. At all times pertinent to the allegations herein, Plaintiff was an “employee” covered
by § 207(a)(1) of the FLSA, and Defendants were his “employers” under § 207(a)(2) of the FLSA.

20. Defendants, as Plaintiff's employers, were obligated to compensate Plaintiff at the
overtime rate of one-and-one-half times (1.5x) his regular rate for all overtime hours worked.

21. _ As set forth above, Defendants had knowledge and suffered or permitted Plaintiff
to work many overtime hours during his employment.

22. _ As set forth above, Defendants failed and refused to pay Plaintiff one-and-one-half
(1.5x) his regular rate for all overtime hours worked.

23; Defendants’ failure and refusal to pay Plaintiff, as required by the FLSA, was
willful and intentional, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count I for all unpaid wages in an

amount to be proven at trial, plus an equal amount in liquidated damages, attorney’s fees, costs,

and any other and further relief this Court deems appropriate.
Case 1:19-cv-01714-CKK Document 1 Filed 06/12/19 Page 5 of 6

COUNT Il

Violation of the D.C. Minimum Wage Act Revision Act of 1992
(Overtime)

24. Plaintiff re-allege and re-assert each and every allegation set forth above as if each
were set forth herein.

25. At all times pertinent to the allegations herein, Plaintiff was Defendants’
“employee,” and Defendants was Plaintiff's “employers” within the meaning of the DCMWA,
D.C. Code §§ 32-1001 et seg.

26. Defendants, as Plaintiff's employers under the DCMWA, were obligated to
compensate Plaintiff at the overtime rate of one-and-one-half times (1.5x) his regular rate of pay
for all hours worked per week in excess of forty (40) (“overtime hours”).

27. As set forth above, Defendants had knowledge and suffered or permitted Plaintiff
to work overtime hours during his employment.

28. As set forth above, Defendants failed and refused to pay Plaintiff time-and-one-half
(1.5x) his regular rate for all the overtime hours he worked.

29. Defendants’ failure and refusal to pay Plaintiff as required by the DCMWA was
willful and intentional and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count II for all unpaid wages in an
amount to be proven at trial, plus treble damages, attorney’s fees, costs, and any other and further

relief this Court deems appropriate.
Case 1:19-cv-01714-CKK Document 1 Filed 06/12/19 Page 6 of 6

 

MichaeVK. Amster (Bar No. 1001110)
Zipin, Amster & Greenberg, LLC
8757 Georgia Ave., Suite 400

Silver Spring, MD 20910

Tel: 301-587-9373

Fax: 240 - 839 - 9142
mamster@zagfirm.com

Counsel for Plaintiff
